          Case 1:19-cr-00212-DMT Document 35 Filed 04/27/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER (AMENDED)
                                      )
       vs.                            )
                                      )
Matthew Lee Wood,                     )       Case No. 1:19-cr-212
                                      )
               Defendant.             )


       Defendant is charged in an Indictment with two counts of involuntary manslaughter and one

count of assault resulting in serious bodily injury. Following a detention hearing on November 12,

2019, the court ordered defendant detained pending a placement at a residential reentry center.

       On April 23, 2020, defendant filed a motion requesting to be released to Adult & Teen

Challenge in Mandan, North Dakota. On April 24, 2020, the United States filed a response to the

motion in which it advised that it did not oppose defendant’s release.

       Accordingly, defendant’s motion (Doc. No. 32) is GRANTED. The United States Marshal

shall transport defendant to Adult & Teen Challenge in Mandan as soon as practicable. Upon his

arrival, defendant shall be released subject to the following conditions:

       (1)     The defendant must not violate federal, state, tribal, or local law while on release.

       (2)     The defendant must advise the Office of Probation and Pretrial Services and defense

               counsel in writing before making any change in address or telephone number.

       (3)     The defendant must appear in court as required and must surrender to serve any

               sentence imposed.

       (4)     Defendant shall report to the Pretrial Services Officer at such times and in such


                                                 1
  Case 1:19-cr-00212-DMT Document 35 Filed 04/27/20 Page 2 of 3



       manner as designated by the Officer.

(5)    Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic

       drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

       unless prescribed by a licensed medical practitioner; and any use of inhalants.

       Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

       Services Officer to verify compliance. Failure or refusal to submit to testing or

       tampering with the collection process or specimen may be considered the same as a

       positive test result.

(6)    Defendant shall not possess a firearm, destructive device, or other dangerous

       weapon.

(7)    Defendant shall undergo a substance abuse and/or mental health evaluation if

       required by the Pretrial Services Officer and comply with resulting counseling or

       treatment recommendations.

(8)    Defendant shall reside at Adult and Teen Challenge in Mandan, North Dakota, and

       shall participate in its programs and abide by its rules and regulations.

(10)   Defendant shall submit his person, residence, vehicle, and/or possessions to a search

       conducted by a Pretrial Services Officer at the request of the Pretrial Services

       Officer. Failure to submit to a search may be grounds for revocation of pretrial

       release. Defendant shall notify any other residents that the premises may be subject

       to searches pursuant to this condition.

(11)   Defendant shall not operate a motor vehicle.

(12)   Defendant shall sign all releases of information requested by the Pretrial Services


                                         2
  Case 1:19-cr-00212-DMT Document 35 Filed 04/27/20 Page 3 of 3



       Officer so that his progress and participation in treatment may be monitored.

(13)   Upon his discharge from Adult & Teen Challenge, defendant shall immediately

       report to the United States Marshal's office in Bismarck with the understanding that

       he shall be detained pending further order of the court.

IT IS SO ORDERED.

Dated this 27th day of April, 2020.

                                      /s/ Clare R. Hochhalter
                                      Clare R. Hochhalter, Magistrate Judge
                                      United States District Court




                                         3
